Citation Nr: 1747169	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back condition, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015 and March 2017, the Board remanded this matter for further development.  


FINDING OF FACT

The evidence of record does not satisfactorily prove or disprove that the Veteran's lumbar spine strain with sciatic diagnosed during the course of this appeal had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for lumbar spine strain with sciatic have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a low back disability is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts and Analysis

The Veteran contends that her current low back condition started when she was in service and has continued since service.  See January 2011 Statement in Support of Claim.  Specifically, she reports that she injured her low back during a ruck march in basic training, that she suffered a tailbone injury in 2003, and that she carried heavy equipment during combat operations in Iraq.  See April 2017 Statement in Support of Claim.  The lay statements submitted by her friends and family in March 2010 (friend), April 2017 (husband), and April 2017 (boss), reflect their observations of the Veteran over the years.  Alternatively, she contends that her low back condition is secondary to her service-connected left knee disability.  

Service treatment records show that in April 2001, the Veteran reported a one month history of low back pain on the lower left side and radicular pain into her knee and the back of the hamstring.  She also indicated that she first noticed intermittent low back pain during basic training.  She was diagnosed with low back pain.  In March 2003, the Veteran sustained a contusion to the sacrum/coccydynia (tailbone injury) when someone pulled a chair out from under her and she fell to the floor.  A service separation examination report is not of record.

A March 2010 private treatment record shows that the Veteran sought treatment for low back pain.  She related a history of sciatica over the left side, which she stated started in 2001.  The diagnosis was "low back pain, appears to be from sciatica."

During a July 2010 VA spine examination, the Veteran reported that she had sharp pain in the low back going down the left knee.  She reported that the onset of the pain was in 2001 after a road-march when she carried heavy equipment.  She also reported that she injured her tailbone in service.  The diagnosis was lumbar spine strain with sciatica.  The examiner opined that the Veteran's current low back condition was less likely than not caused by or a result of the incident of back pain noted in April 2001.

In August 2015, the Board found that the July 2010 VA opinion was inadequate because the examiner's rationale was unclear and made assumptions contrary to the evidence in the record.  Specifically, the examiner suggested that the Veteran's low back pain pre-existed her military service based on an erroneous reading of the April 2001 service treatment record.  Additionally, the Board noted that subsequent to the July 2010 examination, the Veteran was granted service connection for a left knee disability.  Accordingly, the Board remanded the claim in order to obtain a supplemental medical opinion regarding the etiology of the Veteran's low back condition, to include the Veteran's contention that her low back condition was caused or aggravated by the service-connected left knee disability.  

In March 2016, the Veteran was provided with a VA spine examination, but minimal contemporaneous clinical findings were noted.  The examiner noted that a spine x-ray was "negative (normal for her age)."  The examiner opined that the Veteran's current low back condition was less likely as not related to service.  In the rationale section of the opinion, the examiner summarized the Veteran's service treatment records and post-service private treatment records and indicated that "[o]ther than an acute coccygeal/sacral contusion or sprain and one STR encounter for LBP, there is no support in the available evidence for an in-service chronic diagnosis referable to the lumbo-sacral spine."  The examiner acknowledged that the Veteran was seen in March 2010 for low back pain; however, the examiner indicated that "the timing of this encounter after submission of a claim and prior to a C&P Exam is noteworthy."  The examiner further stated that "[t]here is no evidence to support continuity of treatment for any back issues over the course of several years following separation from service."
The examiner also opined that the Veteran did not have a low back condition and that "the diagnosis of lumbar spine strain with sciatica is poorly supported and most likely erroneous."  As support for this conclusion, the examiner stated that the "'diagnosis' was based entirely on subjective report of symptoms."  The examiner noted that the March 2010 private treatment showed a "normal" examination and that no x-ray, MRI or other diagnostic testing was performed.  The examiner also noted that the Veteran "exhibits a normal gait and gives no impression consistent with pain behavior."  The examiner opined that it was less likely as not that a low back condition was caused or aggravated by the Veteran's service-connected left knee disability because "[t]he diagnosis of lumbar spine strain with sciatica was poorly supported and erronious [sic].  The [V]eteran does not currently have that or any other back diagnosis." 

In the March 2017 remand, the Board noted that the record contained the 2016 VA medical opinion finding no diagnosis of a low back disability and the 2010 VA examination which diagnosed lumbar strain with sciatica.  The Board found that the 2016 VA medical opinion was less probative than the 2010 VA examination as to the issue of whether the Veteran had a currently diagnosed low back condition.  Specifically, the Board noted that the fact that the 2016 VA examiner concluded that no low back condition presently existed was not fatal to the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)) (the presence of a chronic disability at any time during the claim process can establish the "current disability" element of a service connection claim, even where the most recent diagnosis is negative).  Additionally, the Board noted that the 2016 VA examiner's conclusion that the 2010 diagnosis was "based entirely on subjective report of symptoms" was inaccurate in that the 2010 VA examiner noted a positive Lasegue's sign when diagnosing the Veteran with lumbar spine strain with sciatica.  The Board also noted that the 2010 VA examination was much more detailed than the "in-person" examination in 2016.  

The Board therefore found that there had not been substantial compliance with the August 2015 remand directives.  Accordingly, the Board remanded the Veteran's claim in order to obtain a supplemental opinion regarding the etiology of the Veteran's low back condition.  The Board specifically directed that "[t]he clinician must take as fact for purposes of this opinion that the Veteran has (or had during the course of the appeal) a diagnosis of lumbar spine strain with sciatica."

In April 2017, the claims file was returned to the March 2016 VA examiner for a supplemental opinion.  With respect to the question of whether the Veteran's currently diagnosed low back condition was incurred in service or was otherwise related to service, the examiner stated "ASKED AND ANSWERED ON 03/02/2016." (emphasis in original).  The examiner opined that the Veteran's low back condition was less likely as not caused by her service-connected left knee disability.  The examiner did not address aggravation.  

Thereafter, the Appeals Management Center (AMC) noted that the April 2017 opinion was inadequate because the examiner did not answer the Board's questions.  See April 2017 Compensation and Pension Exam Inquiry.  The AMC further indicated "[s]imply stating that you previously answered the opinions is insufficient."  Id.  Accordingly, the AMC requested an addendum opinion from the examiner.

In an April 2017 addendum report, the same VA examiner stated that "[t]he opinion proffered by this examiner dated 04/05/2017 WAS NOT INSUFFICIENT." (emphasis in original).  The examiner reiterated his opinion that the Veteran "currently has no diagnosed lumbar spine disability.  Nor does she have a medically accepatable [sic] diagnosis of sciatica.  Her current condition fails to meet the acceptable diagnostic medical criteria for these diagnoses."  The examiner further indicated that the July 2010 diagnosis of lumbar spine strain with sciatica "was erronious [sic] as it was supported by an insufficiency of objective findings, and a paucity of documented intervention by the medical community, based solely upon subjective reporting by the [V]eteran."  On the remainder of the addendum report, the examiner copied and pasted his March 2016 opinion.

The April 2017 VA opinions do not comply with the Board's prior remand instructions, as they are essentially identical to the March 2016 VA opinion, which the Board has already found to be inadequate.  The VA examiner did not "take as fact...that the Veteran has (or had during the course of the appeal) a diagnosis of lumbar spine strain with sciatica" as directed by the Board in the March 2017 remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  The Board declines to remand this case yet again and further delay disposition of this appeal.

The evidence of record contains no medical opinion evidence linking the low back disability to service but contains the following: service treatment records documenting treatment for low back pain on the lower left side in April 2001 and treatment for a tailbone injury in March 2003; the March 2010 private treatment record documenting treatment for low back pain; the July 2010 VA examination report reflecting a positive Lasegue's sign and a diagnosis of lumbar spine strain with sciatica; the Veteran's statements regarding low back pain and treatment in service and since discharge; and lay statements submitted by the Veteran's friends and family regarding their observations.  As such, the Board finds that the evidence of record does not satisfactorily prove or disprove that the Veteran's lumbar spine strain with sciatic diagnosed during the course of this appeal had its onset in service.  In such circumstances, reasonable doubt is to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (reiterating that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.")).  Having resolved reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbar spine strain with sciatica have been met.  



ORDER

Entitlement to service connection for lumbar spine strain with sciatica is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


